Citation Nr: 1434897	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  10-39 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right foot disability.


REPRESENTATION

The Veteran represented by:    Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to November 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2008 of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In March 2014, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In August 2008, during a VA examination for the right foot disability, the Veteran indicated that the same service incident that injured the right foot also injured the left foot and the examination revealed symptoms and findings in both feet.

The issue of service connection for a left foot disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

The most probative evidence does not demonstrate that the Veteran's right foot disability, diagnosed as hallux rigidus and degenerative joint disease of the great toe of the right foot, is related to an injury or disease or event in service, nor did arthritis manifest to a compensable degree within one year of service.


CONCLUSION OF LAW

The criteria for service connection for a right foot disability, diagnosed as hallux rigidus and degenerative joint disease of the great toe of the right foot, are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letter, dated in February 2008.  As for content of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, including inpatient records from Mayport Naval Hospital, VA records, records from private medical caregivers, and afforded the Veteran VA examinations in August 2008 and June 2014 and a hearing before the undersigned in December 2013.  

The report of the June 2014 VA examination `and opinions for right knee disability included a review of the Veteran's medical history, including service treatment records, VAMC records, an interview, and an examination of the Veteran, as well as sufficient findings and reasons to explain the opinion and conclusions reached.  Therefore, the Board concludes that the VA examination and opinion are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veteran was assisted at the hearing by an accredited representative from the Florida Department of Veterans Affairs.  The undersigned Veterans Law Judge (VLJ) identified the issue.  He asked the Veteran questions regarding treating physicians subsequent to service and whether those records have been provided to VA.  He also asked questions to bring out more details regarding the initial injury in service that the Veteran now contends has caused a right foot injury.

No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection for hearing loss.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) , or to the extent the VLJ did not expressly state the elements of the claim that were lacking to substantiate the claim for service connection for bilateral hearing loss, such error is harmless as both the Veteran and representative also demonstrated actual knowledge of what was needed to prove the claim.

 As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

Principles of Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).
Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Degenerative joint disease, as a form of arthritis, is listed as a disease under § 3.309 as a chronic disease.  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  



Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Facts and Analysis

The Veteran's testimony and the service medical records establish that in June 1989, a flight plate used in the aircraft carrier launch system fell off a fork lift and landed on the Veteran's right foot.  A fellow serviceman, A. P. also confirmed the deck plate fell off the fork lift and the Veteran suffered foot damage.  Diagnosis was a soft tissue injury in the right foot, distal end, metatarsals.  The follow-up treatment referred to the injury as a contusion and X-rays did not reveal any abnormalities.  Three days later, the service providers noted the injury was resolving. 

A short time later, in July 1989, he reinjured his right foot when he stubbed it against a door.  The Veteran was in severe pain and could not bear weight upon it.  There was swelling, ecchymosis, and tenderness was noted over the dorsum of the right foot.  The most significant area of injury was around the fourth and fifth metatarsals.  He had normal circulation but there was a slight decrease in sensation.  X-rays did not reveal any fractures including at the distal ends of the right foot metatarsals.  The diagnosis was traumatic tendonitis.  

He was thereafter seen at the Mayport Naval Hospital, which described a crush injury, but no fractures were noted.  The Veteran's condition had improved, but he could not bear weight upon it.  He was tender over the dorsum of the fifth metatarsal and had increased pain with extension of the fifth toe.  He had decreased sensation over all toes and mild ecchymosis.  The impression was contusion of the right foot.  He was assigned to a medical holding company, initially non-weight bearing with progressive weight bearing.  From the records, it appears he was assigned to the medical holding company until separation.

The injury to the right foot was noted at his separation examination as traumatic tendonitis, right ankle/foot, resolved.  

The Veteran has submitted two pages of records indicating that in May and June 1995, the Veteran was treated by Dr. J. Garmendia.  He noted X-rays of the right foot looked good.  

The Veteran submitted a one page document from Dr. Samir Array in January 2004 for complaints of right foot symptoms.

It is not clear if these are the complete records of Dr. Garmendia and Dr. Array.  The RO has sent a letter to the Veteran dated in May 2014 requesting the complete records of these two doctors and any other medical provider who has treated the Veteran for a right foot disability.  

In January 2007, the Veteran sought treatment from a podiatrist, Dr. Tillo, whose notes indicate history and treatment for left great toe symptoms.  The diagnosis was hallux rigidus with end stage arthrosis of the left first metatarsophalangeal joint, probably secondary to an old injury.  In an addendum, Dr. Tillo stated the injury when struck by a large oak door resulting in a distal metatarsal fracture.  The Veteran reported being in an immobile case and had to use a walker.  It has been a problem ever since.  

In August 2008, the Veteran received a VA examination and described the deck plate as weighing 350 pounds.  He stated both feet were hit but only complained about the right foot on sick call.  He stated the original injury continued to cause progressively worse pain.  He also complained of swelling, heat, and stiffness bilaterally in the dorsal aspect of the great toe, first metatarsophalangeal joint.  Both feet had tenderness to the dorsal aspect of the great toe, first metatarsophalangeal joint, but there was no other objective evidence of pain, swelling, instability, weakness or other abnormalities.  The diagnosis was a bilateral great toe, first metatarsophalangeal joint strain.  The examiner concluded it was less likely than not the Veteran's current condition was related to service including the 1989 foot injury.  The injury occurred in 1989 with a negative X-ray and a diagnosis of a contusion.  The next complaint occurred in January 2007 and therefore, the necessary nexus was not established.  The Board notes parenthetically that the August VA examiner did not review the submitted records of Dr. Garmendia and Dr. Array as they were submitted later.

In September 2008, the Veteran saw Dr. Tillo and complained of bilateral great toe pain which seemed to have worsened since service.  The right foot at that time was more painful than the left.  The Veteran reported two injuries in service: one on the flight deck and the other at home.  The Veteran had pain upon palpation with marked stiffness and limited motion in the great toes bilaterally with a trace of edema.  He also had an antalgic, apropulsive gait.  X-rays revealed marked diffuse degenerative changes with dorsal osteophyte proliferation and loss of joint space in both great toes, although the left was worse than the right.  The diagnosis was degenerative joint disease with hallux limitus and hallux rigidus bilaterally.  

In November 2008, Dr. A. Bartell evaluated the patient based upon a referral by Dr. Tillo.  The Veteran had pain primarily in the great toes and secondary pain to the ankles.  The history from the Veteran indicated a flight deck plate fell on both feet and he was subsequently placed in casts.  He has had pain in the big toes bilaterally ever since.  The muscle strength was normal but there was a palpable osseous hypertrophy on the dorsal aspect of the first metatarsophalangeal joint, bilaterally.  The left was greater than the right.  He had decreased range of motion in both dorsiflexion and plantar flexion.  The doctor also noted crepitus.  There was mild tenderness to the medial gutter and anteromedial aspect of the joints bilaterally.  There was no significant dorsal pain.  The Veteran denied a history of instability.

In February 2009, Dr. Bartell noted she changed some terminology at the wife's request.  The Veteran had sustained multiple injuries to the first metatarsophalangeal joint bilaterally in the past and currently had degenerative joint disease.  It tends to be progressive in nature and affected the way he walks.  The Veteran had decreased range of motion in the first metatarsophalangeal joint with significant crepitus.  

In December 2011, Dr. Bartell noted the Veteran had returned after a couple of years with continued pain in both feet.  It was noted he was seeking a disability determination as he had an old navy injury, which Dr. Bartell noted was the steel deck plate incident.  The Veteran again reported being casted for ten to fifteen weeks. He walks differently to decrease joint pain, which results in shooting pain into his legs because of the way he walks. The Veteran stated pain and limitation of motion as his only symptoms.  He has a history of arthritis and gout.  

Upon examination, the Veteran had normal muscle strength but decreased range of motion of the first metatarsophalangeal joint with 10 degrees dorsiflexion and 5 degrees plantar flexion of the right big toe.  There was pain at the end and crepitus was palpable.  She noted the Veteran ambulated with lateral weight bearing and decreased ability to effectively propulse through the first metatarsophalangeal joint.  X-rays demonstrated a definite narrowing of the first MPJ, left greater than right.  There also were periarticular osteophytes and spurring and dorsal osteophytes, left greater than right.  The diagnosis was chronic hallux rigidus bilaterally, left greater than right.  

The Veteran testified that he saw a doctor "the first time, I think was in '88 or '95."  He next sought treatment in 2004 and after that, in 2007.  

In June 2014, the Veteran was provided a second VA examination.  The Veteran claim degenerative arthritis from the deck plate incident.  The Veteran was wearing steel toed boot.  He was in infirmary a couple of weeks because he could not walk and recalls the attending physician said the plate crushed the bone between the large toe and the right foot.  He states it was in a cast for about a week and a half.  He then stated that he broke the little toes on the side of the right foot when the oak door was slammed against his right foot.  He does not remember if it fractured the big toe but the pain has never subsided.  Physicians have told him he has degenerative arthritis due to blunt trauma.  His first treatment after service was with Dr. Garmendia in the late 1990s for both feet.  The Veteran stated his pain is 8/10 every day and in the morning he has to sit on the side of the bed 5 to 10 minutes before he can put his feet on the floor.  He uses over the counter medication for the pain.  

Upon examination, the Veteran had an antalgic gait.  Muscle strength was normal and no other abnormalities were found although the Veteran claimed decreased perception of position of position in different digits of both feet not related to arthritis and the cause was unknown.  His sensation otherwise was normal.  The examiner noted tenderness to palpation of the big toes bilaterally.  

The VA examiner noted that the Veteran now asserts that the flight deck plate fell onto both toes but the service treatment notes refer only to equipment striking the right foot,  In addition, the notes do not mention a cast but only a soft tissue injury without a fracture.  Treatment was ice, medication, and rest.  The Veteran was released to active duty for two to three days.  Similarly, the VA examiner noted that no fracture was diagnosed after the oak door was slammed against the Veteran's right foot.  Instead, the  diagnosis was tendonitis/contusion of the lateral side of the foot (fourth and fifth metatarsals).  A posterior splint was used and the VA examiner postulated that this is why the Veteran believes he had a cast.  In any event, the separation examination mentioned the medical history of the injuries without documentation of residuals or foot arthritis on the examination.  There is no documentation of medical evaluation/treatment for claimed right foot condition in the years immediately following separation, which the Veteran confirmed at the examination that he was next seen in the 1990s for his claimed condition by Dr. Garmendia.

Primary arthritis of a joint occurs with aging and accumulated daily stresses. "Secondary" traumatic arthritis of a joint (i.e., after a fracture with subsequent calcification during healing) is generally detectable on imaging 2-5 years after the fracture.  In addition, the examiner noted considerable incongruity between the Veteran's subjectively reported history based on hindsight and the actual documented histories.  Therefore, the VA examiner placed more credence on the actual objective evidence of records generated after the incidents reported than the Veteran's current history.  The examiner concluded that the Veteran's claimed right foot condition is less likely as not due to, or causally/etiologically related to active military service. 

The Veteran seeks service connection for a right foot disability.  The Board recognizes that the Veteran's evidence includes his opinions that his right foot disability, hallux rigidus and degenerative joint disease, is the result of service.  As noted, as a lay person, the Veteran is competent to describe symptoms, which he is able to perceive through the use of his senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  Further, the Veteran's statements and testimony are admissible and are to be considered as evidence of continuity.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible).  The Board thus finds that the Veteran is competent to describe his symptoms and events regarding his right foot in service and thereafter.

Although the Veteran is competent to describe symptoms such as pain, unless the diagnosis is capable of lay observation, the determination as to the presence or diagnosis of such a disability is medical in nature and competent medical evidence is required to substantiate the claim.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  The Veteran is not asserting any condition that is capable of lay observation.  See Jandreau, 492 F.3d at 1377 (explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); see also Barr, 21 Vet. App at 309 (varicose veins were subject to non-expert diagnosis due to the readily observable defining characteristics of the condition).

A diagnosis of either hallux rigidus or degenerative joint disease cannot be made by the Veteran as a lay person based on visual observation or by any other of the senses.  As demonstrated by this case, a diagnosis depends upon interpretation of symptoms, and clinical and diagnostic tests, such as X-rays, which requires medical knowledge.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis or to offer an opinion on the questions of etiology. Therefore, the Veteran's assertion or opinion that he has a right foot disability and the relationship of that disability to service, including as a result of the two injuries noted in service, is not competent evidence.  It is the opinion of a layman and not competent medical evidence of a diagnosis by a medical professional.  The Veteran's discussion of his symptoms certainly is important, however, the Veteran's opinion as to the cause of his symptoms cannot outweigh the opinion of a medical professional. 

To sum up the foregoing, the Board will consider the Veteran's testimony as it relates to the onset and continued presence of his symptoms.  Such lay evidence is relevant and competent.  To the extent that the Veteran is offering his own opinion as to what disability is causing the symptoms, or the relationship of the disability to service the Board has disregarded the Veteran's opinions in its analysis.  The Board notes that at the June 2014 VA examination, the Veteran stated his wife is a nurse.  To this extent, she is competent to offer a medical opinion, 38 C.F.R. § 3.159, but at the hearing, she only provide factual information and did not offer any nexus opinion.

The Board notes that the service treatment records show the diagnosis and treatment of the right foot after the deck plate fell onto the right foot in June 1989 and the door slammed into the foot in July 1989. The records do not, however, do not show complaints, symptoms, findings, diagnosis, or treatment for hallux rigidus or degenerative joint disease of the right great toe.  As such, the Board finds that hallux rigidus or degenerative joint disease of the right great toe were not present during the period of active service and service connection may not be granted under 38 C.F.R. § 3.303(a).  

In addition, there is no medical evidence of degenerative joint disease of the right great toe being diagnosed and treated to a compensable degree within one year of separation.  The Board therefore finds that the presumption of service connection does not apply to the Veteran's claim for service connection for a right foot disability based upon degenerative joint disease as it did not manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  That still leaves open the question whether the most probative evidence of record establishes that it is at least as likely as not that his right foot disability was incurred in service based upon all of the medical evidence.  See 38 C.F.R. § 3.303 (d).

In this regard, the Board finds that the Veteran has been inconsistent and therefore not credible in his statements and testimony as to the onset of hallux rigidus or degenerative joint disease of the right great toe.  He asserts he has had pain symptoms that have been bothering him since service and continued after separation.  He did not, however, report any symptoms at separation, only the history.  Further, the separation report indicated the injury had resolved, that is, no ongoing treatment or current complaints or residuals such as pain.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other earlier lay statements that he had not received any wounds in service).  

As the VA examiner has noted, the Veteran has been inconsistent with the documented evidence regarding an ongoing right foot disability.  It goes further than the Veteran stating he had injury and the contemporaneous medical records are silent.  Although there is no evidence that the Veteran's right foot was placed in a cast, the Board agrees with the examiner's hypothesis that as a lay person, the Veteran has mistakenly referred to the splint as a cast.  There are, however, other inconsistencies between the Veteran's testimony and the medical evidence.  There is no indication the splint remained on his foot for 10-12 weeks as he contends.  He asserts the deck plate fell on both feet, but the contemporaneous medical records document injury only to the right foot.  In a similar manner, after the door was slammed into the right foot, the Veteran asserts the big toe was injured but the 
medical evidence demonstrates that treatment, including the splint, involved the opposite side of the right foot (the fourth and fifth toes).  Further, the Veteran asserts there was a fracture when the evidence demonstrates by X-rays that there was no fracture and the Veteran was only treated for soft tissue injury.  The Veteran also asserts that he was placed on bed rest for a significant period of time after the initial injury when the records indicated he was returned to duty three days later.  
The Board also notes that the medical evidence does not establish the onset of pain symptoms until 1995 at the earliest.  At that, the X-rays at that time did not reveal any abnormalities.  Nevertheless, the separation examination indicate the service injuries had resolved and not until 1995 does the Veteran start reporting and medical providers record symptoms such as pain.  In the absence of demonstration of continuity of symptomatology, or a competent nexus opinion, the initial demonstration of current disability years after service is too remote from service to be reasonably related to service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.); see also Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence, which weighs against the claim).  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the lapse of time from separation in November 1989 to the first notation of complaints or treatment of symptoms of the right foot weighs against the claim.

The Board is not stating that the Veteran's testimony must be corroborated by contemporaneous medical records, see Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (lack of records does not, in and of itself, render lay testimony not credible).  Instead, the evidence of continuity fails not because of the lack of medical documentation; rather the assertions of continuity are not credible and less probative than the negative evidence, which interrupts continuity. Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder). 

Thus, the Board recognizes that documentation is not required, Buchanan, supra, but rather, the Board has weighed the negative evidence of symptoms at separation and subsequent treating records against the Veteran's statements that an injury, disease, or event in service has caused him ongoing problems.  The Veteran's post-service medical records are negative for complaints, symptoms, treatment, findings, or diagnoses for 16 years following separation.  Furthermore, as noted, the VA examiner in 2014 determined that the picture of the Veteran's a right knee disability is not consistent with trauma induced arthritis.  Yet, in 1995, his right knee X-ray did not demonstrate any signs of arthritis.  

Furthermore, as noted, the Board has disregarded the Veteran's lay opinion that his right foot disability is related to service.  While the Veteran's report of symptoms he experienced are relevant, and competent, this evidence does not establish the nexus to service by itself, but rather, are facts that someone with medical knowledge can consider as to the relationship between the disability and service. The Board finds that the only competent and credible medical evidence before the Board, as to the claim of service connection for a right knee disability are the reports of Dr. Tillo, Dr. Bartell, and the VA examiners.

Drs. Tillo and Bartell appear to find the Veteran's current disability is related to the in-service injuries.  The physicians, however, do not offer any reasons or basis for their conclusions nor did they indicate they had reviewed all the evidence in the file.  The opinions are bare conclusions and a bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Additionally, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  Here, Drs. Tillo and Bartell relied upon the Veteran's history, which the Board has found inaccurate and not credible.  Dr. Tillo also states that the disability is probably related to an old injury.  An opinion expressed in the term of possibility also implies that it may not be possible and it is too speculative to establish a nexus between fluctuating visual acuity and the service-connected diabetes.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (The term "possibility" also implies that it "may not be possible" and it is too speculative to establish a nexus.).  As to Dr. Bartell, it appears she changed her findings at the request of the Veteran's wife, which implies the records do no accurately reflect her opinions but are records prepared for the claim.  

The doctors also do not explain the lack of objective findings of any right foot chronic disability not only in-service, but also as late as 1995, when, as the VA examiner noted, arthritis caused by trauma appears on x-rays within two to three years after the incident.   As noted, the Board has found the Veteran not credible in part because of his inaccurate histories to various physicians such as his contention that his right great toe was fractured.  It is unknown what conclusions or opinions either doctor would have reached had they learned that the Veteran never had a fracture, but was treated for a soft tissue injury for a much shorter period of time than he reported. Therefore, the Board has assigned little probative value to their opinions.

The Board finds the unfavorable June 2014 medical opinion of the VA examiner is well reasoned, detailed, and provides a rationale that is consistent with other evidence of record, and included reviews of the claims file and the Veteran's symptoms.  The VA examiner set forth an accurate historical history with medical details taken from the Veteran's claims file, which renders it especially probative. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  As the VA examiner applied medical analysis to the significant facts of the case to reach the conclusion expressed in the opinion, the Board also finds the evidence competent and credible and highly probative on the material issues of fact, i.e., whether the Veteran has a right knee disability that is related to service.  The VA examiner has provided the most  probative evidence and the Board assigns it the most weight as the examiner's report specifically addresses the question of a diagnosis and its relationship to service.
Accordingly, the weight of the medical evidence is against an association or link between a right knee disability diagnosed as hallux rigidus and degenerative joint disease and service.  The preponderance of the competent probative evidence is against the claim of service connection on the applicable theories of service connection, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a right foot disability, diagnosed as hallux rigidus and degenerative joint disease of the great toe of the right foot, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


